DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 5/12/2022. Claims 1-13 & 23 are pending in this application. Claims 14-22 are canceled. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 3, line 3: delete “ad” and insert --and--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-13 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0277517).
	Re claim 1, Kim teaches, upper part of Fig. 7, [0052, 0053, 0078, 0079], a semiconductor device structure comprising: 
-a memory element (ME2) disposed within interlayer dielectric (ILD) layer (220, 230); 
-an Mx layer contact (222) disposed within an upper portion of the ILD layer (220, 230) and having a bottom surface in direct contact (in straight line) with the memory element (ME2), the Mx layer contact (222) comprising a first metal (e.g. tungsten); and 
-a logic element (MI2, VA2) disposed within the same level of the ILD layer (220, 230) as the memory element (ME2), the logic element comprising an Mx layer portion (MI2) situated in the upper portion of the ILD layer (220, 230) adjacent to the Mx layer contact (222) and further comprising a Vx layer portion (VA2) situated under and in direct contact with the Mx layer portion (MI2), wherein the Mx layer portion (MI2) and the Vx layer portion (VA2) of the logic element comprise a second metal (e.g. copper) that is different than the first metal (e.g. tungsten) (e.g. different dimension is also considered).

    PNG
    media_image1.png
    259
    575
    media_image1.png
    Greyscale


Re claim 2, Kim teaches the first metal is a chemical vapor deposited metal (tungsten) and the second metal comprises one or copper [0079], cobalt, or ruthenium. 
 (*) The limitation "chemical vapor deposition" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 3, Kim teaches the logic element is an interconnect structure comprising a metal layer (MI2) and a via layer (VA2) each comprising the second metal (copper), and wherein the metal layer is the Mx layer portion (MI2) and the via layer is the Vx layer portion (VA2) (Fig. 7, [0078]). 
Re claim 4, Kim teaches the logic element (MI2, VA2) couples to at least one metal layer (8, 280) disposed above the logic element to at least one metal layer (MI2, 274) disposed below the logic element (Fig. 7). 
Re claims 5 & 6, Kim teaches, Fig. 7, a lower ILD layer (150, 172) disposed below the ILD layer (220, 230) and comprising at least a first metal layer (174) coupled (via above layers) to the memory element (ME2) and at least a second metal layer (MI1) coupled to the logic element (MI2, VA2); and an upper ILD layer (210) disposed above the ILD layer (220, 230) and comprising at least a third metal layer (214) coupled to the Mx layer contact (222) and at least a fourth metal layer (280) coupled to the logic element; and at least the third and fourth metal layers comprises the second metal (e.g. copper) [0053, 0081].  
Re claim 7, Kim teaches the memory element is one of a phase-change memory element or a magneto-resistive memory element [0028]. 
Re claim 8, Kim teaches, upper part of Fig. 7, [0048, 0052, 0053, 0056, 0078, 0079, 0081], a semiconductor device structure comprising: 
-a memory element (ME2) disposed within a continuous (in horizontal) interlayer dielectric (ILD) layer (220, 230); 
-a contact disposed within the continuous ILD layer (220, 230) and comprising a first portion having a first metal (BEC2) in contact with the memory element (ME2), the contact further comprising a second portion having a second metal (224) disposed above and in direct contact with the first metal (212), wherein the first metal (BEC2 like BEC1, tungsten) is different (material and/or dimension) than the second metal (224, copper); and 
-a logic element (MI2, VA2) disposed within the continuous ILD layer (220, 230) and comprising the first metal (of VA2) and the second metal (of MI2), wherein the second metal (MI2) is disposed above and in contact with the first metal (VA2). 

    PNG
    media_image1.png
    259
    575
    media_image1.png
    Greyscale


Re claim 9, Kim teaches the first metal comprise tungsten [0053] and the second metal comprises one or copper [0081], cobalt, or ruthenium. 
Re claim 10, Kim teaches the logic element (MI2, VA2) couples to at least one metal layer (8, 280) disposed above the logic element to at least one metal layer (MI2, 274) disposed below the logic element (Fig. 7). 
Re claims 11 & 12, Kim teaches, Fig. 7, a lower ILD layer (150, 172) disposed below the continuous ILD layer (220, 230) and comprising at least a first metal layer (174) coupled (via above layers) to the memory element (ME2) and at least a second metal layer (MI1) coupled to the logic element (MI2, VA2); and an upper ILD layer (210) disposed above the continuous ILD layer (220, 230) and comprising at least a third metal layer (214) coupled to the Mx layer contact (222) and at least a fourth metal layer (280) coupled to the logic element; and at least the third and fourth metal layers comprises the second metal (e.g. copper) [0053, 0081].  
Re claim 13, Kim teaches the memory element is one of a phase-change memory element or a magneto-resistive memory element [0028, 0057]. 
Re claim 23, Kim teaches at least a portion of the logic element (MI2, VA2( is situated adjacent to at least a portion of the contact (222, BEC2) in the continuous ILD layer (220, 230). 
Re claim 8, Kim teaches, bottom part of Fig. 7, [0047, 0049, 0050, 0071], a semiconductor device structure comprising: 
-a memory element (ME1) disposed within a continuous interlayer dielectric (ILD) layer (136); 
-a contact disposed within the continuous ILD layer (136) and comprising a first portion having a first metal (TE1) in contact with the memory element (ME1), the contact further comprising a second portion having a second metal (140) disposed above and in direct contact with the first metal (TE1), wherein the first metal (tungsten) is different (material and/or dimension) than the second metal (copper); and 
-a logic element (VA1 & layer above VA1 similar to MI1) disposed within the continuous ILD layer (136) and comprising the first metal (VA1) and the second metal (above VA1), wherein the second metal is disposed above and in contact with the first metal (VA1). 

    PNG
    media_image2.png
    215
    804
    media_image2.png
    Greyscale


Response to Arguments
5.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant’s arguments have been fully considered but do not apply to the current rejection, because the rejection under Kim is changed to meet currently amended claims. Details included in the above discussion. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/27/22